Citation Nr: 0334102	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for headaches, 
initially assigned a 10 percent rating.

2.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, initially assigned a zero percent rating.

3.  Entitlement to a higher initial evaluation for residuals 
of left inguinal hernia repair, initially assigned a 
zero percent rating.

4.  Entitlement to a higher initial evaluation for post 
operative residuals of nasal septoplasty, initially assigned 
a zero percent rating.

5.  Entitlement to a higher initial evaluation for bilateral 
renal nephrocalcinosis with hypertension, initially assigned 
a zero percent rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1977 
and from July 1986 to January 2000.  He had more than 24 
years of active service at the time of his separation in 
January 2000.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2000 RO rating decision that granted service 
connection for headaches and assigned a 10 percent rating, 
granted service connection for bilateral hearing loss and 
assigned a zero percent rating, granted service connection 
for residuals of left inguinal hernia repair and assigned a 
zero percent rating, granted service connection for residuals 
of post operative nasal septoplasty and assigned a 
zero percent rating, and granted service connection for 
bilateral renal nephrocalcinosis with hypertension and 
assigned a zero percent rating.  The ratings were all 
effective from February 2000.


FINDINGS OF FACT

1.  The veteran's headaches have been manifested primarily by 
tension-type headaches that have produced occasional 
prostrating attacks since February 2000; prostrating attacks 
occurring on an average of once a month for several months 
are not shown at any time from February 2000.

2.  The veteran on VA audiometric testing in October 2000 had 
an average pure tone threshold (at 1,000, 2,000, 3,000, and 
4,000 Hertz) of 20 decibels in the right ear with an 
88 percent speech recognition ability that equates to acuity 
level II, and an average pure tone threshold of 21 decibels 
(at the same frequencies) in the left ear with an 86 percent 
speech recognition ability that equates to acuity level II;  
the findings on VA audiometric evaluation in April 2000 
showed slightly better hearing.

3.  The residuals of left inguinal hernia repair have been 
asymptomatic since February 2000.

4.  The residuals of post operative nasal septoplasty have 
been manifested by complaints of stuffiness since February 
2000; 50 percent or more obstruction of a nasal passage is 
not found at any time since February 2000.

5.  The bilateral renal nephrocalcinosis with hypertension 
has been manifested primarily by a history of diastolic 
pressure predominantly less than 100 and has required 
continuous medication to control the hypertension since 
February 2000; diastolic pressure predominantly 110 or more, 
systolic pressure predominantly 200 or more or renal 
dysfunction with constant albumin or recurring with hyaline 
and granular casts or red blood cells is not found at any 
time since February 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
headaches at any time from February 2000 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Code 8100 (2003).

2.  The criteria for a compensable rating for bilateral 
hearing loss at any time from February 2000 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.87, 
Code 6100, Tables VI and VII (2003).

3.  The criteria for a compensable rating for residuals of 
left inguinal repair at any time from February 2000 are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Code 7338 (2003).

4.  The criteria for a compensable rating for residuals of 
nasal septoplasty at any time from February 2000 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.97, 
Code 6502 (2003).

5.  The criteria for a compensable rating for bilateral renal 
septoplasty with hypertension at any time from February 2000 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.31, 4.104, Code 7101, 4.115a, 4.115b, Code 7535 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for increased evaluations for headaches, bilateral hearing 
loss, residuals of left inguinal hernia repair, residuals of 
nasal septoplasty, and bilateral renal nephrocalcinosis with 
hypertension, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with a VA examination to 
determine the severity of the claimed disabilities.  He and 
his representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

In August and October 2001 letters, the RO notified the 
veteran of the evidence needed to substantiate his claims.  
These letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
veteran was advised to submit any evidence within 60 days.  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the veteran's case, however, more 
than one year has passed since issuance of the August and 
October 2001 letters.  In correspondence dated in December 
2001, he also notified VA that he had no additional evidence 
to submit.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance or due process to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Increased Evaluation for Headaches


A.  Factual Background

The veteran had active service from July 1974 to July 1977 
and from July 1986 to January 2000.  He had more than 24 
years of active service at the time of his separation in 
January 2000.

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various conditions 
in 2000 and 2001.  The more salient medical reports related 
to the claims considered in this appeal are discussed in the 
appropriate sections of the decision.

The veteran underwent a VA examination in April 2000.  He 
complained of daily headaches that felt like tension types.  
He described a dull, frontal aching.  He reported migraine 
type headaches about once a month with photophobia, nausea, 
and throbbing.  He was treating the headaches with Maxalt.  
He was able to work through his headaches.  Neurological 
evaluation showed no abnormalities.  The diagnosis was 
analgesic abuse with withdrawal headaches.

Service department medical reports received in 2001 reveal 
that the veteran has chronic, daily headaches.  The reports 
indicate that the headaches are occasionally incapacitating.

Statements were received from 2 acquaintances of the veteran 
in December 2001.  The statements are to the effect that the 
veteran has headaches almost every day that are occasionally 
incapacitating and require him to lie down for a couple of 
hours.




B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent rating.  A 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation for migraine 
headaches requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, Code 
8100.

Statements from the veteran and 2 acquaintances are to the 
effect that the veteran has daily headaches that are 
occasionally incapacitating.  This evidence is supported by 
the medical reports that reveal he receives treatment for 
such headaches.  The report of his VA examination indicates 
that he is able to work through his headache periods.

The Board finds that the evidence does not show that the 
veteran's headaches have produced prostrating attacks 
occurring on an average of once a month for several months at 
any time since February 2000 to support the assignment of a 
rating in excess of 10 percent under diagnostic code 8100 or 
a "staged rating" at any time from February 2000.  
Fenderson, 12 Vet. App. 119 (1999).  The evidence as a whole 
indicates that the veteran's headaches are primarily tension 
types that have produced occasional prostrating attacks since 
February 2000, and that the current 10 percent rating for the 
headaches best reflects his disability picture.  The 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the headaches at any time 
from February 2000, and the claim is denied.


II.  Increased Evaluation for Bilateral Hearing Loss

A.  Factual Background

On a VA authorized audiological evaluation in April 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
10
15
20
LEFT

25
15
30
35

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the left 
ear.  The diagnosis was high frequency hearing loss in the 
left ear.

On the VA authorized audiological evaluation in December 
2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
25
35
LEFT

20
15
20
30

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 86 percent in the left 
ear.  The diagnosis was mild bilateral hearing loss.

B.  Legal Analysis

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  


Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, Code 6100, 4.86 (2003).

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

At the October 2000 VA audiological evaluation, the veteran 
had an average pure tone threshold (at 1,000, 2,000, 3,000, 
and 4,000 Hertz) of 20 decibels in the right ear with an 
88 percent speech recognition ability that equates to acuity 
level II under Table VI; and an average pure tone threshold 
of 21 decibels (at the same frequencies) in the left ear with 
an 86 percent speech recognition ability that equates to 
acuity level II under Table VI.  Auditory levels of II for 
each ear combine to establish entitlement to a zero percent 
rating for the bilateral hearing loss under Table VII, code 
6100.  The findings at the April 2000 VA audiological 
evaluation reveal that the veteran's hearing was slight 
better at that time, but produce similar results in that the 
findings also support a zero percent rating for the bilateral 
hearing loss.

The Board finds that the preponderance of the evidence is 
against the claim for an increased (compensable) rating for 
the bilateral hearing loss or a "staged rating" at any time 
from February 2000.  Fenderson, 12 Vet. App. 119.  Hence, the 
claim is denied.


III.  Increased Evaluation for Residuals of Left Inguinal 
Hernia Repair

A.  Factual Background

The veteran underwent a VA examination in April 2000.  He 
gave a history of a hernia repair on the left abdomen that 
was causing him no problems.  Examination of the abdomen 
revealed no abnormalities.  The diagnosis was status post 
inguinal hernia repair.

The service department and private medical reports of the 
veteran's treatment in 2000 and 2001 do not show any 
treatment for residuals of left inguinal hernia repair.

B.  Legal Analysis

A noncompensable evaluation is warranted for a small 
reducible inguinal hernia; for one that is without true 
hernia protrusion; and for any preoperative inguinal hernia 
that is remediable.  A 10 percent evaluation is appropriate 
for a recurrent postoperative hernia that is readily 
reducible and well supported by a truss or belt.  A 
30 percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an unoperated irremediable hernia, 
that is not well supported by truss or is not readily 
reducible.  A 60 percent evaluation is appropriate for a 
large postoperative recurrent hernia that is considered 
inoperable, that is not well supported under ordinary 
conditions, and that is not readily reducible.  When there 
are bilateral inguinal hernias and both are compensable, the 
more severely disabling hernia is evaluated and 10 percent is 
added for the second hernia.  38 C.F.R. § 4.114, Code 7338.

The evidence notes the presence of a left inguinal hernia 
repair by history.  The evidence does not show any recurrence 
of the hernia or disabling residuals related to that 
procedure.  Hence, the evidence does not support the 
assignment of a compensable rating or a "staged rating" for 
residuals of left inguinal hernia repair at any time since 
February 2000.  Fenderson, 12 Vet. App. 119.  The 
preponderance of the evidence is against the claim for an 
increased (compensable) rating for residuals of left inguinal 
hernia repair at any time from February 2000, and the claim 
is denied.


IV.  Increased Evaluation for Residuals of Nasal Septoplasty

A.  Factual Background

Service medical records reveal that the veteran was found to 
have septal deformity.  In September 1980, he underwent nasal 
septal reconstruction.

At the April 2000 VA examination, the veteran complained of 
some stuffiness in his nostrils during the morning hours.  
Examination of his ears, nose, and throat revealed no 
abnormalities.  The diagnosis was status post nasal 
septoplasty.

The service department and private medical reports of the 
veteran's treatment in 2000 and 2001 do not show any 
treatment for residuals of nasal septoplasty.



B.  Legal Analysis

A 10 percent rating is warranted for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Code 6502.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The report of the veteran's VA examination in April 2000 
indicates that he complains of stuffiness.  No abnormalities 
of the nose were found at this examination or noted in the 
other medical reports of his treatment since separation from 
service.  

The Board finds that the evidence reveals the residuals of 
post operative nasal septoplasty have been manifested 
primarily by complaints of stuffiness since February 2000 and 
that this complaint does not support the assignment of an 
increased (compensable) evaluation or a "staged rating" for 
this condition at any time since February 2000.  Fenderson, 
12 Vet. App. 119.

The evidence does not demonstrate 50 percent or more 
obstruction of both nasal passages or complete obstruction of 
one passage at any time since February 2000.  The Board finds 
that the preponderance of the evidence is against the claim 
for an increased (compensable) rating for this condition at 
any time since then, and the claim is denied.


V.  Increased Evaluation for Bilateral Renal Nephrocalcinosis 
with Hypertension

A.  Factual Background

Service medical records reveal that the veteran used 
medication to control hypertension.  He was first started on 
medication (Procardia) in March 1994 when evaluated for a 
history of somewhat labile blood pressure over a period of 
years.  The previous month, a 3-day blood pressure check 
yielded 12 readings.  Four of these had diastolic pressures 
of 100 or more (100, 100, 102, 104).  In the preceding 
months, though some readings were elevated, diastolic 
pressure was rarely 100 or more.  

At the April 2000 VA examination, the veteran reported that 
he had to get up twice at night to urinate and had to go 
every 2 or 3 hours during the day.  He reported using over-
the-counter analgesic medications with caffeine in them.  A 
CT (computed tomography) scan in the past had revealed 
bilateral central renal calcifications consistent with 
medullary nephrocalcinosis.  The veteran reported occasional 
erection difficulties, but he reportedly was able to have 
intercourse approximately once a week without difficulty.  He 
reported no problems with incontinence and he did not use 
pads.  He reported being on medication for 6 to 8 years to 
control hypertension.  His blood pressure on the right arm 
was 138/84, sitting; and 144/92, lying.  On the left arm, his 
blood pressure was 136/82, sitting; and 142/90, lying.  
Laboratory studies revealed no abnormal findings except for 
elevated uric acid.  The diagnoses were bilateral renal 
nephrocalcinosis and hypertension controlled with medication.

Private medical reports of the veteran's treatment were 
received in 2000.  These reports reveal that he is being 
followed for hypertension.

Service department medical reports reveal that the veteran 
was seen on various occasions in 2000 and 2001.  In October 
2000, his blood pressure was 152/92; in December 2000, his 
blood pressure was 128/94 and 138/88; in January 2001, his 
blood pressure was 158/96; in March 2001, his blood pressure 
was 132/96; in May 2001, his blood pressure was 134/92; and 
in August 2001, his blood pressure was 140/92.  In a report 
received in 2001, it was noted that he had elevated 
creatinine.  The diagnoses included moderate hypertension and 
moderate chronic renal insufficiency.  These reports reveal 
that the veteran uses medication to control his blood 
pressure.

Statements were received in December 2001 from 2 
acquaintances of the veteran.  These statements are to the 
effect that the veteran used medication to control his blood 
pressure.

B.  Legal Analysis

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) warrants a 60 percent rating when the 
diastolic pressure is predominantly 130 or more.  A 
40 percent rating is warranted when the diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when the diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 10 percent 
rating is warranted when the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; there is a history of 
diastolic pressure predominantly 100 or more and the 
individual requires continuous medication for control.  
38 C.F.R. § 4.104, Code 7101.

Toxic nephropathy (antibiotics, radioconstrast agents, 
nonsteroidal anti-inflammatory agents, heavy metals, and 
similar agents) will be rated as renal dysfunction.  
38 C.F.R. § 4.115b, Code 7535.

Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
diagnostic code 7101 will be rated zero percent.  Renal 
dysfunction with constant albumin or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 will be rated 30 percent.  Renal 
dysfunction with constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101 will be 
rated 60 percent.  Renal dysfunction with persistent and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
will be rated 80 percent.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decease function of kidney or other organ systems, 
especially cardiovascular will be rated 100 percent.  
38 C.F.R. § 4.115a.

While a service department report received in 2001 reveals 
that the veteran has chronic renal insufficiency, the 
evidence as a whole does not show manifestations of such a 
condition to support the assignment of a compensable 
evaluation for the bilateral renal nephrocalcinosis with 
hypertension under diagnostic code 7535 at any time from 
February 2000.  

The evidence indicates that the veteran has used medication 
to control his hypertension since 1994, but the service 
medical records show that his diastolic pressure was not 
predominantly 100 or more prior to the use of the medication.  
The post-service medical records do not show that his 
diastolic pressure has been predominantly 100 or more, or 
that his systolic pressure has been predominantly 160 or more 
at any time since February 2000 or since he began using 
medication to treat the hypertension.

Statements from the veteran and 2 acquaintances are to the 
effect that he used medication to control his blood pressure, 
and the medical evidence supports this evidence.  This factor 
alone, however, is not in itself sufficient to support the 
assignment of a compensable rating or a "staged rating" for 
the hypertension or bilateral renal nephrocalcinosis at any 
time since February 2000.  Fenderson, 12 Vet. App. 119.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's diastolic pressure was predominantly 100 or 
more prior to the use of his medication.  Under the 
circumstances, the Board finds that the evidence is against a 
10 percent evaluation for the bilateral renal 
nephrocalcinosis with hypertension.

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claims because the preponderance of 
the evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).







ORDER

A higher initial evaluation for headaches, initially assigned 
a 10 percent rating, is denied.

A higher initial evaluation for bilateral hearing loss, 
initially assigned a zero percent rating, is denied.

A higher initial evaluation for residuals of left inguinal 
hernia repair, initially assigned a zero percent rating, is 
denied.

A higher initial evaluation for post operative residuals of 
nasal septoplasty, initially assigned a zero percent rating, 
is denied.

A higher initial evaluation for bilateral renal 
nephrocalcinosis with hypertension, initially assigned a 
zero percent rating, is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



